Citation Nr: 0814341	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-39 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from October to December 
1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2004 rating decision in which the RO, inter 
alia, denied the veteran's claim for service connection for 
hypertension.  In June 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in October 2004, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in November 2004.

The Board notes that, in his November 2004 substantive 
appeal, the veteran requested a hearing before a Veterans Law 
Judge at the RO.  In a September 2006 statement, the veteran 
indicated that he wished to withdraw his hearing request.  
Hence, the hearing request is withdrawn.  See 38 C.F.R. 
§ 20.702(e) (2007).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  An uncontradicted VA medical opinion indicates that the 
veteran has current hypertension that had its onset in 
service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for service connection for hypertension are met.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service 
connection for hypertension, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).   Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. 
 
In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service. See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir.  
2004), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) found that, when no  preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  The Federal Circuit held, in Wagner, that the 
correct standard for rebutting the presumption of  soundness 
under 38 U.S.C.A. § 1111 (West 2002) requires that VA show by 
clear and unmistakable evidence that (1) the  veteran's 
disability existed prior to service and (2) that  the 
preexisting disability was not aggravated during service.  

In this case, the veteran claims that he has current 
hypertension that began in service.  Considering the 
pertinent evidence of record, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that a grant of 
service connection for hypertension is warranted.  

The service medical records reflect that, in his report of 
medical history on enlistment examination in August 1967, the 
veteran reported that he did not have, nor had he ever had, 
high blood pressure.  On examination, blood pressure was 
140/80 sitting and 138/84 recumbent.  The summary of defects 
and diagnoses included hypertension, however, this is crossed 
out.  The Board notes that the examination report includes 
several addendums, presumably, including crossing out the 
diagnosis of hypertension.  In addition, the examination 
report was initialed in September 1967, prior to the 
veteran's enlistment on October 1, 1967, and in October and 
November 1967, subsequent to enlistment.  

Although report of the August 1967 enlistment examination 
reflects what appeared to be an initial or preliminary 
diagnosis of hypertension, the Board notes that this 
diagnosis was crossed out, as the examination report was 
amended by various physicians, and the veteran was found 
qualified for enlistment.  As such, the Board has considered 
the veteran's enlistment examination report n its final form, 
and finds that hypertension was not noted on enlistment 
examination.  

The service medical records reflect that the veteran was 
examined in December 1967.  He reported that his blood 
pressure was taken several times on induction physical and 
that he was finally cleared for induction.  He reported that 
he never consulted a physician for a cardiovascular problem, 
and that he had no family history of hypertension.  The 
physician noted that the veteran's blood pressure ranged from 
136/110 to 168/120.  The diagnosis was hypertension, etiology 
undetermined, existed prior to service.  

While the physician who examined the veteran in December 1967 
concluded that hypertension existed prior to service, the 
record does not show, by clear and unmistakable evidence, 
that there was a diagnosis of hypertension prior to service 
or that hypertension became manifest prior to service.  
Hence, the presumption of soundness applies to this case.  
See Wagner, supra; 38 U.S.C.A. § 1111.  

The veteran was afforded VA examinations to evaluate his skin 
and hypertension in September 2003.  On hypertension 
examination, the examiner noted that the veteran had 
hypertension diagnosed in 1967, and that he was taking Lasix 
for hypertension.  Blood pressure was 140/90 standing and 
130/80 sitting.  The heart had normal sinus rhythm, with no 
murmur, gallop, or evidence of hypertensive heart disease.  
The diagnosis was hypertension, under treatment.  On VA skin 
examination, conducted on the same date by the same examiner, 
the examiner indicated that he had reviewed the claims file, 
and stated that it was his opinion that the veteran's high 
blood pressure started from the service and that the veteran 
started to have high blood pressure and treatment when he was 
in the service.  

The examiner who conducted the September 2003 VA examinations 
diagnosed hypertension, under treatment, and opined that the 
veteran's hypertension started in service.  The Board finds 
that this opinion provides a nexus between current 
hypertension and service.  The Board notes that the examiner 
both reviewed the claims file and examined the veteran prior 
to rendering his opinion.  Significantly, the opinion of the 
VA examiner regarding current hypertension is not 
contradicted by any other medical evidence or opinion.  The 
Board also emphasizes that VA adjudicators are not free to 
ignore or disregard the medical conclusions of a VA 
physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that service connection for hypertension is 
warranted.  


ORDER

Service connection for hypertension is granted.  



____________________________________________
JACQUELINE E.. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


